Case 2:19-cv-10037-VAR-DRG ECF No. 50, PageID.950 Filed 03/19/21 Page 1 of 5




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

DETAILXPERTS FRANCHISE
SYSTEMS, LLC,

       Plaintiff,
v.                                         Case No. 19-10037
                                           Honorable Victoria A. Roberts
DECK, Inc., et al.,

     Defendants.
____________________________/


         ORDER: (1) GRANTING IN PART AND DENYING IN PART
     DEFENDANTS’ MOTION TO CONFIRM ARBITRATION AWARD AND
       FOR SANCTIONS [ECF No. 40]; AND (2) CLOSING THE CASE


I.     INTRODUCTION

       DetailXPerts Franchise Systems, LLC (“DetailXPerts”) brought this

case against: (1) its former franchisee, Deck, Inc.; (2) Deck, Inc.’s principal,

Matthew Chase Deck; and (3) Matthew Deck’s wife, Veronica Deck

(collectively, “Defendants”).

       Before the Court is Defendants’ motion to confirm arbitration award

and sanction DetailXPerts.

       The Court GRANTS IN PART and DENIES IN PART Defendants’

motion, as set forth below.
Case 2:19-cv-10037-VAR-DRG ECF No. 50, PageID.951 Filed 03/19/21 Page 2 of 5




II.   DISCUSSION

      In late 2015, Defendants entered into a franchise agreement with

DetailXPerts. The franchise is for a mobile auto-detailing business.

      As part of the franchisor-franchisee relationship, DetailXPerts sells its

franchisees portable steam cleaners (“Steamers”). DetailXPerts offers two

models of Steamers, a $5,000 model and an $8,000 model.

      Initially, Defendants purchased three Steamers from DetailXPerts –

two of the $5,000 model and one $8,000 model. In July 2016, Defendants

purchased an additional $8,000 model steamer (the “July 2016 Steamer”)

from DetailXPerts.

      Defendants rescinded the franchise agreement in March 2018

because the Steamers were repeatedly malfunctioning.

      DetailXPerts filed this action in January 2019.

      While this case was ongoing, Deck, Inc. and DetailXPerts engaged in

arbitration before the American Arbitration Association; both parties

asserted claims against the other. An arbitrator entered an arbitration

award. The arbitrator found that DetailXPerts’ July 2016 sale “of an

additional steamer for $8,000 that did not address the essential problem

being incurred[] was unwarranted. Thus, [Defendants are] awarded the

sum of $8,000 conditioned upon the return of the $8,000 steamer to



                                       2
Case 2:19-cv-10037-VAR-DRG ECF No. 50, PageID.952 Filed 03/19/21 Page 3 of 5




[DetailXPerts].” On a different issue, the arbitrator awarded DetailXPerts

$500.

        On July 2, 2020, DetailXPerts moved the Court to confirm the

arbitration award and award it attorney fees.

        In an order dated October 19, 2020, the Court denied DetailXPerts

request for attorney fees but confirmed the arbitration award.

        On January 26, 2021, Defendants filed a motion to confirm the

arbitration award as to DetailXPerts and for sanctions. Defendants say that

although they returned the July 2016 Steamer to DetailXPerts, DetailXPerts

still has not paid them the $8,000 due under the arbitration award.

Defendants ask the Court to confirm the arbitration award and issue a

judgment in favor of them for $8,000. Defendants also seek sanctions,

saying DetailXPerts has engaged in bad faith.

        DetailXPerts says the Steamer Defendants returned is not the July

2016 Steamer. It says the serial number on the returned Steamer does not

match the serial number in its records for the July 2016 Steamer.

        First, the Court need not confirm the arbitration award; it already did

this in the October 19, 2020 order. However, the Court finds that

Defendants satisfied the condition in the arbitration award and are entitled

to $8,000 (less the $500 they owe DetailXPerts).



                                        3
Case 2:19-cv-10037-VAR-DRG ECF No. 50, PageID.953 Filed 03/19/21 Page 4 of 5




      Contrary to DetailXPerts’ arguments, there is no evidence that the

returned steamer is not the July 2016 Steamer. The invoice for the July

2016 Steamer does not have a serial number. Moreover, although

DetailXPerts sent an email with the serial numbers for the first three

steamers Defendants bought, there is no similar email from DetailXPerts

with the serial number for the July 2016 Steamer, nor is there any other

evidence showing the July 2016 Steamer had a serial number – other than

a picture submitted by DetailXPerts showing “S-N 52” written in marker on

a Steamer.

      What is clear, however, is that Defendants purchased an $8,000

model steamer from DetailXPerts in July 2016 and that they returned an

$8,000 model steamer to DetailXPerts, as the arbitration award required.

The Court finds this satisfied Defendants’ obligation under the arbitration

award, and that they are entitled to recovery of the money due to them

under the award.

      The Court denies Defendants’ request for sanctions. However, the

Court warns the parties and attorneys that any more frivolous briefing will

be subject to sanctions.




                                      4
Case 2:19-cv-10037-VAR-DRG ECF No. 50, PageID.954 Filed 03/19/21 Page 5 of 5




III.   CONCLUSION

       The Court GRANTS IN PART and DENIES IN PART Defendants’

motion to confirm the arbitration award and for sanctions.

       The Court previously confirmed the arbitration award, so it need not

do so again. However, the Court ORDERS that DetailXPerts pay

Defendants $7,500 – i.e., the $8,000 due under the arbitration award less

the $500 Defendants owe DetailXPerts under the award – within fourteen

days after this order enters.

       The Court DENIES Defendants’ request for sanctions.

       This case is CLOSED.

       IT IS ORDERED.
                                          s/ Victoria A. Roberts
                                          Victoria A. Roberts
                                          United States District Judge

Dated: March 19, 2021




                                      5
